UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-22562 Investment Company Act file number: Babson Capital Global Short Duration High Yield Fund (Exact name of registrant as specified in charter) 550 South Tryon Street Charlotte, NC 28202 (Address of principal executive offices) (Zip code) Janice M. Bishop Secretary and Chief Legal Officer c/o Babson Capital Management LLC Independence Wharf 470 Atlantic Avenue Boston, MA 02210 (Name and address of agent for service) (704)805-7200 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2015 Date of reporting period:March 31, 2015 Item 1. Schedule of Investments. Babson Capital Global Short Duration High Yield Fund SCHEDULE OF INVESTMENTS March 31, 2015 (Unaudited) EFFECTIVE INTEREST RATE‡ DUE DATE PRINCIPAL COST FAIR VALUE Fixed Income — 127.85%*: Bank Loans§ — 21.10%*: Broadcasting and Entertainment — 0.41%*: Learfield Communications Inc. 10/8/2021 $ $ Total Broadcasting and Entertainment Cargo Transport — 1.01%*: Direct ChassisLink Inc. (add on facility) 11/12/2019 Direct ChassisLink Inc. 11/30/2021 Total Cargo Transport Chemicals, Plastics and Rubber — 0.75%*: Flint Group Holdings+ 9/30/2022 Total Chemicals, Plastics and Rubber Diversified/Conglomerate Service — 1.60%*: Redprarie Corporation 12/21/2018 Redprarie Corporation 12/14/2019 Total Diversified/Conglomerate Service Electronics — 1.73%*: Kronos, Inc. 4/30/2020 Total Electronics Farming and Agriculture — 1.41%*: Allflex Holdings, Inc. 7/17/2021 Total Farming and Agriculture Babson Capital Global Short Duration High Yield Fund SCHEDULE OF INVESTMENTS March 31, 2015 (continued) Finance — 1.74%*: Confie Seguros Holding 5/8/2019 $ $ Cunningham Lindsey Group, Inc. 6/10/2020 Total Finance Healthcare, Education and Childcare — 0.76%*: Sage Products Holdings III, LLC 6/15/2020 Total Healthcare, Education and Childcare Mining, Steel, Iron and Non-Precious Metals — 0.63%*: Boomerang Tube, LLC 10/11/2017 Total Mining, Steel, Iron and Non-Precious Metals Oil and Gas — 9.22%*: Caelus Energy Alaska 4/2/2021 Fieldwood Energy LLC 9/30/2020 Jonah Energy LLC 5/12/2021 MD America Energy, LLC 7/2/2019 NFR Energy LLC 12/31/2018 Templar Energy 9/30/2021 Total Oil and Gas Retail Store — 0.64%*: FleetPride 5/19/2020 Total Retail Store Telecommunications — 1.20%*: Eircom Finance Ltd+^ 9/30/2017 Total Telecommunications Total Bank Loans Corporate Bonds — 106.75%*: Aerospace and Defense — 1.58%*: Intrepid Aviation Group Holdings#^ 2/15/2019 CPI International Inc. 2/15/2018 Total Aerospace and Defense Automobile — 9.11%*: Accuride Corp# 8/1/2018 Affinia# 5/1/2021 Allied Specialty Vehicles#^ 11/1/2019 J.B. Poindexter & Co. Inc.#^ 4/1/2022 International Automotive Components Group, S.A.#^ 6/1/2018 Tupy SA#+^ 7/17/2024 Total Automobile Banking — 0.54%*: Lock AS+^ 8/15/2021 Total Banking Beverage, Food and Tobacco — 2.04%*: EWOS+^ 11/1/2020 Findus+^ 7/1/2018 Findus+^ 7/1/2018 Pizza Express+ 8/1/2021 Total Beverage, Food and Tobacco Broadcasting and Entertainment — 2.75%*: Arqiva Finance+^ 3/31/2020 RCN Cable#^ 8/15/2020 Total Broadcasting and Entertainment Babson Capital Global Short Duration High Yield Fund SCHEDULE OF INVESTMENTS March 31, 2015 (continued) Buildings and Real Estate — 5.24%*: Forestar Real Estate Group Inc.#^ 6/1/2022 $ $ Keystone Financing+^ 10/15/2019 Lyon Williams Homes, Inc.# 11/15/2020 Monier Holdings SCA+^ 10/15/2020 Paroc Group+^ 5/15/2020 Roofing Supply LLC#^ 6/1/2020 Total Buildings and Real Estate Cargo Transport — 4.42%*: Kenan Advantage Group, Inc.#^ 12/15/2018 Moto Hospitality Limited#+^ 3/15/2017 Moto Hospitality Limited+^ 9/1/2020 Quality Distribution Inc.# 11/1/2018 Total Cargo Transport Chemicals, Plastics and Rubber — 6.63%*: Associated Asphalt Partners LLC#^ 2/15/2018 Ciech Group Finance#+^ 11/30/2019 Consolidated Energy Finance S.A.#+^ 10/15/2019 Cornerstone Chemical Co.#^ 3/15/2018 LSB Industries, Inc.# 8/1/2019 Omnova Solutions, Inc.# 11/1/2018 Pinnacle Operating Corp.#^ 11/15/2020 TPC Group, Inc.#^ 12/15/2020 Total Chemicals, Plastics and Rubber Containers, Packaging and Glass — 3.32%*: Innovia Group Finance+^ 3/31/2020 Multi Packaging Solutions, Inc.#^ 8/15/2021 Onex Wizard Acquisition Co+^ 2/15/2023 Paperworks Industries, Inc.#^ 8/15/2019 Total Containers, Packaging and Glass Diversified/Conglomerate Manufacturing — 3.67%*: Appvion Inc.#^ 6/1/2020 Carlisle Transportation Products#^ 12/15/2019 Heat Exchangers+^ 6/15/2021 StoneMor Partners L.P.# 6/1/2021 Total Diversified/Conglomerate Manufacturing Diversified/Conglomerate Service — 1.60%*: Bravida+^ 6/15/2019 Carlson Travel Holdings Inc.#^ 8/15/2019 Verisure Holdings#+^ 9/1/2018 Total Diversified/Conglomerate Service Diversified Natural Resources, Precious Metals and Minerals — 0.91%*: Lecta S.A.#+^ 5/15/2019 Lecta S.A.#+^ 5/15/2018 Total Diversified Natural Resources, Precious Metals and Minerals Electronics — 1.89%*: International Wire Group, Inc.#^ 10/15/2017 Total Electronics Farming and Agriculture — 0.40%*: Chiquita Brands International Inc.# 2/1/2021 Total Farming and Agriculture Babson Capital Global Short Duration High Yield Fund SCHEDULE OF INVESTMENTS March 31, 2015 (continued) Finance — 7.56%*: Cabot Financial+^ 4/1/2021 $ $ Cabot Financial#+^ 10/1/2019 Cerved Holding Spa+^ 1/15/2021 First Data Corp.# 1/15/2021 Galaxy Bidco Ltd.+^ 11/15/2020 Galaxy Finco Ltd.+^ 11/15/2021 Lowell Group Financing PLC#+^ 4/1/2019 Lowell Group Financing PLC+^ 4/1/2019 Marlin Financial+^ 8/1/2020 TMF Group Holding#+^ 12/1/2018 TMF Group Holding+^ 12/1/2019 Total Finance Grocery — 0.22%*: Premier Foods Finance+^ 3/15/2021 Total Grocery Healthcare, Education and Childcare — 10.39%*: Cerba+^ 2/1/2020 Crown Newco PLC#+^ 2/15/2019 Elli Finance+^ 6/15/2019 HomeVi SAS+^ 8/15/2021 Kindred Healthcare, Inc.^ 1/15/2023 Prospect Medical Holdings Inc.#^ 5/1/2019 Tenet Healthcare Corporation# 4/1/2022 Unilabs+^ 7/15/2018 Unilabs+^ 7/15/2018 Valeant^ 4/15/2025 Valeant#+^ 7/15/2021 Total Healthcare, Education and Childcare Hotels, Motels, Inns and Gaming — 0.71%*: Gala Group Finance#+ 9/1/2018 Total Hotels, Motels, Inns and Gaming Insurance — 2.11%*: Hastings Insurance Group+^ 10/21/2020 Onex York Acquisition Corp.#^ 10/1/2022 Towergate Finance PLC+^ 2/15/2018 Total Insurance Leisure, Amusement, Motion Pictures and Entertainment — 3.27%*: Palace Entertainment Holdings#^ 4/15/2017 Travelex+^ 8/1/2018 Vue Cinimas+^ 7/15/2020 Total Leisure, Amusement, Motion Pictures and Entertainment Machinery (Non-Agriculture, Non-Construct, Non-Electronic) — 2.95%*: KM Germany Holding+ 12/15/2020 Milacron LLC#^ 5/15/2019 Xerium Technologies# 6/15/2018 Total Machinery (Non-Agriculture, Non-Construct, Non-Electronic) Babson Capital Global Short Duration High Yield Fund SCHEDULE OF INVESTMENTS March 31, 2015 (continued) Mining, Steel, Iron and Non-Precious Metals — 2.82%*: Constellium Holdco B.V.+^ 1/15/2023 $ $ Hecla Mining Company# 5/1/2021 Murray Energy Corp#^ 6/15/2021 Murray Energy Corp#^ 12/5/2020 Total Mining, Steel, Iron and Non-Precious Metals Oil and Gas — 16.68%*: Baytex Energy Ltd.+^ 6/1/2024 Calumet Specialty Products# 1/15/2022 Calumet Specialty Products#^ 4/15/2021 CHC Helicopter#+ 10/15/2020 CHC Helicopter# 6/1/2021 CITGO Holding Inc.^ 2/15/2020 Era Group Inc.# 12/15/2022 Ferrellgas Partners LP# 6/15/2020 Headwaters, Inc.# 4/1/2019 Jupiter Resources Inc.#+^ 10/1/2022 Kosmos Energy Ltd.#+^ 8/1/2021 Millennium Offshore#+^ 2/15/2018 Pbf Holding Company LLC# 2/15/2020 Resolute Energy Corp.# 5/1/2020 Topaz Marine SA#+^ 11/1/2018 Welltec#+^ 2/1/2019 Total Oil and Gas Personal, Food and Miscellaneous — 2.39%*: Brake Brothers Acquisition PLC+^ 12/15/2018 Teamsystem S.P.A.+^ 5/15/2020 Total Personal, Food and Miscellaneous Babson Capital Global Short Duration High Yield Fund SCHEDULE OF INVESTMENTS March 31, 2015 (continued) Printing and Publishing — 0.69%*: Cimpress N.V.^ 4/1/2022 $ $ Zebra Technologies Corp.#^ 10/15/2022 Total Printing and Publishing Retail Store — 8.21%*: Boing Group Finance+^ 7/15/2019 Brighthouse Group PLC+^ 5/15/2018 GRD Holding Corp.#^ 6/1/2019 HD Supply, Inc.# 7/15/2020 House Fraser PLC#+^ 8/15/2018 HSS Financing PLC+^ 8/1/2019 New Look Retail Group Limited+^ 5/14/2018 Pantry, Inc# 8/1/2020 Takko Fashion+^ 4/15/2019 Total Retail Store Telecommunications — 3.01%*: Altice Financing+^ 2/15/2023 Altice S.A.#+^ 5/15/2022 Eircom Finance Ltd+^ 5/15/2020 Numericable Group+^ 5/15/2022 Numericable Group+ 5/15/2024 Numericable Group+^ 5/15/2022 Numericable Group+^ 5/15/2024 Sprint Nextel Corporation# 9/15/2021 UPC Broadband+^ 3/15/2023 Wind Acquisition+^ 4/23/2021 Total Telecommunications Textiles & Leather — 1.64%*: Perry Ellis International Inc# 4/1/2019 Total Textiles & Leather Total Corporate Bonds Total Fixed Income Other assets and liabilities — (27.85)% ) Net Assets — 100% $ Babson Capital Global Short Duration High Yield Fund SCHEDULE OF INVESTMENTS March 31, 2015 (continued) ‡ The effective interest rates are based on settled commitment amount. * Calculated as a percentage of net assets applicable to common shareholders. + Foreign security. # All or a portion of the security is segregated as collateral for the credit facility.See Note 8 to the financial statements for further disclosure. ^ Security exempt from registration under Rule 144a of the Securities Act of 1933.These securities may only be resold in transactions exempt from registration, normally to qualified institutional buyers. § Bank loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for bank loans are the current interest rates at March 31, 2015. Bank loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Distributions of investments by country of risk.Percentage of assets are expressed by market value excluding cash and accrued income as of March 31, 2015. United States 59.8% United Kingdom 20.9% Canada 3.0% France 2.0% Sweden 1.8% Germany 1.2% Ireland 1.2% Italy 1.2% Netherlands 1.1% Azerbaijan 1.1% (Individually less than 1%) 6.6% 100.0% FORWARD FOREIGN EXCHANGE CONTRACTS at March 31, 2015 (Unaudited) Counterparty Currency Contract Type Delivery Date Value Aggregate Face Value Unrealized Appreciation / (Depreciation) J.P. Morgan British pounds Sell 4/16/2015 $ ) $ ) $ U.S. Dollars Buy 4/16/2015 - - Morgan Stanley British pounds Sell 4/16/2015 $ ) $ ) $ Euros Sell 4/16/2015 ) ) Swedish krona Sell 4/16/2015 ) ) Swiss francs Sell 4/16/2015 ) ) ) U.S. Dollars Buy 4/16/2015 - - - Tax Basis The cost basis of investments for federal income tax purposes at March 31, 2015 for Babson Capital Global Short Duration High Yield Fund (the “Fund”) was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation
